Citation Nr: 0632610	
Decision Date: 10/19/06    Archive Date: 10/31/06

DOCKET NO.  95-17 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a cervical spine 
disability.


REPRESENTATION

Veteran represented by:	Clark Evans, Attorney at Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from April 1955 to December 
1956.  Service personnel records indicate that the veteran 
was discharged from the Air Reserve in April 1963.  However, 
the dates of this service, including any dates of active duty 
or active duty for training, have not been verified.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the RO.  This case was 
previously before the Board and was remanded in May 1997.  In 
March 2000, the Board denied the veteran's claims.  The 
veteran appealed this decision and in January 2001, the 
United States Court of Appeals for Veterans Claims (Court) 
vacated the March 2000 Board decision.  In February 2002, the 
Board again denied the veteran's claims and the veteran again 
appealed.  In April 2003, the Court vacated the Board's 
February 2002 decision.  Subsequently, the Board remanded 
this matter in September 2003, May 2005, and December 2005.

The veteran withdrew his claim of service connection for an 
eye disorder in August 2005.  The claim of service connection 
for residuals of lead or fuel poisoning was dismissed by the 
Board in December 2005.  The only remaining issue, therefore, 
is the one specified above.

The veteran testified at a personal hearing at the RO in 
August 1995 and at a Board hearing via video conference in 
August 2005.  The latter hearing was held before the 
undersigned.


FINDING OF FACT

A cervical spine disability is not shown to be related to the 
veteran's active duty service and is not shown to have had 
its onset within a year of separation from service.


CONCLUSION OF LAW

A cervical spine disability was not incurred in or aggravated 
by service, nor may it be so presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1116, 1137, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

Under VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2005).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2005).  

The Court has provided additional guidance with respect to 
VA's VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

In addition, in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that under the notice provisions of 
VCAA, a claimant must be provided notice of the evidentiary 
matters specified in statute and regulation before an initial 
unfavorable decision by the RO.  

In this case, in March 2004 and March 2006 letters, the RO 
notified the veteran of the information and evidence needed 
to substantiate and complete his claim, and of what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letters also 
advised the veteran to identify any additional information 
that he felt would support his claim, effectively informing 
him to provide any relevant evidence in his possession.  
Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112 
(2004).  Via the March 2006 letter, the RO advised the 
veteran regarding disability ratings and effective dates as 
mandated by the Court in Dingess/Hartman.  

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No 05-7157 (Fed. Cir. April 
5, 2006) (holding that due process concerns with respect to 
VCAA notice must be pled with specificity).  Therefore, the 
Board finds that to decide the appeal at this time would not 
be prejudicial to the veteran.  

Under VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this 
case, Social Security Administration (SSA) records are on 
file as are private treatment records relied upon by SSA.  
The record also contains lay statements by the veteran and 
others and a copy of VA medical examination reports completed 
in furtherance of the veteran's claim.  Regarding service 
medical records, only a separation medical examination report 
has been associated with the claims file.  That examination 
report reflects no cervical spine disability.  In any event, 
the Board concludes that no further searches for the 
veteran's service medical records need be undertaken, as he 
has specifically denied seeking treatment for an alleged neck 
injury in service.  VA is not required to provide assistance 
if, as here, no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(2).  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. §§ 5103, 
5103A(d); 38 C.F.R. § 3.159.  

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  When the positive and negative 
evidence as to a claim is in approximate balance, thereby 
creating a reasonable doubt as to the merits of a claim, the 
claimant prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).  If the Board determines that the preponderance 
of the evidence is against the claim, it has necessarily 
found that the evidence is not in approximate balance, and 
the benefit of the doubt rule is inapplicable.  Id. at 1365.

Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as arthritis, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Factual Background 

On separation examination in November 1956, no disability of 
the neck was identified.  His spine and musculoskeletal 
system were found to be normal.  The examination report 
reflects that the veteran reported various physical disorders 
that had occurred during his lifetime as well as during his 
active service.  He did not report any injury to his neck, 
however.  The report indicates that he denied all other 
serious injuries, illnesses or operations.

On April 1994 VA medical examination, the veteran's gait was 
normal.  The veteran complained of stiffness of the neck, but 
range of motion was normal.  The examiner diagnosed no 
disabilities concerning the neck.

In a May 1994 written statement, the veteran recounted a 
violent incident in service in which his neck was injured.  
The veteran's assertions were echoed in a lay statement dated 
in December 1994.

A private medical record dated in November 1994 reflects a 
diagnosis of cervical spine degenerative joint disease.

In August 1995, the veteran testified before an RO hearing 
officer that he had a diagnosis of arthritis of the neck, 
which he said resulted from a neck injury sustained during a 
fight in service.

On June 2004 VA spine examination, the veteran recounted that 
his drill instructor tried to break his neck and that he was 
not permitted of seek treatment at the dispensary.  He 
complained of pain in the neck since the in-service incident.  
The examiner diagnosed residuals of a neck injury and 
cervical arthritis.  The examiner noted that findings on 
examination were consistent with degenerative arthritis.  The 
examiner opined based apparently on the veteran's assertions 
that it was as likely as not that the veteran's condition had 
its onset in service.  The examiner went on to state, "I 
suspect that [the veteran] does have arthritis and that it is 
impossible to say when this came on, and I am unable to give 
an opinion as to whether or not it came on within a year 
after discharge."

At his August 2005 hearing before the undersigned, the 
veteran reiterated his account regarding the fight in service 
that allegedly caused his present neck disability.

Discussion

The Board will accord greater probative weight to the report 
of the veteran's service separation examination as it 
reflects his report with respect to prior illnesses and 
injuries because it appears to be thorough and complete and 
is contemporaneous with his active service than will be 
accorded to the veteran's best current efforts to recollect 
events over 30 years before.  In this regard the Board 
observes that the veteran currently indicates that at the 
time of his alleged serious neck injury he was not permitted 
to seek medical attention.  This asserted denial of medical 
care would not have prevented him from reporting the 
currently alleged severe neck injury at the time he was being 
examined for service separation when he clearly reported 
other previous maladies, including those occurring during 
service.  On the basis of this analysis and the probative 
weights assigned a preponderance of the evidence is against a 
finding that the veteran sustained a serious injury to his 
neck during active service.

The evidence does not reflect that cervical spine arthritis 
or any other disability of the neck had its onset within one 
year of separation from service.  Indeed, cervical spine 
degenerative joint disease is first indicated in the 1990's, 
over 30 years after separation from service, and the June 
2004 VA examiner could not opine regarding time of onset 
without resorting to speculation.  The Court has held that 
medical opinions which are speculative, general or 
inconclusive in nature cannot support a claim.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. 
App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 
523 (1996).  There being no clear indication of onset within 
a year of service, and competent medical evidence first 
identifying arthritis of the cervical spine more than 30 
years after service separation, service connection for 
arthritis of the cervical spine disability on a presumptive 
basis is denied.  38 C.F.R. §§ 3.307, 3.309.  

Service connection for a cervical spine disability cannot be 
granted on a direct basis.  38 C.F.R. § 3.303.  Initially, 
the Board notes that the veteran is not shown to be competent 
to render medical opinions and diagnoses upon which the Board 
may rely.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions).  Thus, the Board cannot 
credit his assertions regarding the origins of his current 
cervical spine arthritis.  

Next, the Board observes that there is only one medical 
opinion of record regarding the etiology of the veteran's 
cervical spine disability, namely that of the June 2004 VA 
examiner who opined, based on facts provided by the veteran, 
that the current cervical spine disability was related to 
service.  The Board cannot credit this opinion, as it is not 
supported by the evidence of record, which makes no 
reasonably contemporaneous reference to a neck injury in 
service, and the Board has concluded above that a serious 
neck injury during service, as reported to the June 2004 
examiner, did not occur.  The Board emphasizes that the Court 
has held on a number of occasions that a medical opinion 
premised upon an unsubstantiated account of a claimant is of 
no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 
229, 233 (1993) (generally observing that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value, and does not serve to verify the occurrences 
described); Reonal v. Brown, 5Vet. App. 458, 461 (1993) (the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant).  Thus, 
the June 2006 medical opinion is not probative of the matter 
at hand, namely, whether the veteran's cervical spine 
disability is related to service.

The lapse in time between service and the time the medical 
evidence indicates the veteran first sought care also weighs 
against the veteran's claim.  The Board may, and will, 
consider in its assessment of a service connection the 
passage of a lengthy period of time wherein the veteran has 
not complained of the malady at issue.  See Maxson v. West, 
12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. 
Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).  

There is only one opinion of record regarding the etiology of 
the veteran's cervical spine disability, and it is of no 
probative value.  With competent medical evidence that the 
veteran did not have a cervical spine disability at service 
separation, no competent medical evidence of a cervical spine 
disability for more than 30 years following service 
separation, and no competent and probative evidence of a 
nexus between the veteran's cervical spine disability and 
service, a preponderance of the evidence is against service 
connection for a cervical spine disability.  38 C.F.R. 
§ 3.303.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

The appeal is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


